Title: From George Washington to Horatio Gates, 12 February 1783
From: Washington, George
To: Gates, Horatio


                        
                            
                            Gentlemen
                            Head Quarters Newburgh February 12th 1783
                        
                        I do inclose you a Letter and Memorial of the 13th of January last from Brigadier General Hazen in behalf of
                            him self and twenty four Officers of his Regiment, remonstrating generally on the want of System and some general
                            established Rules in the Proceedings of Courts Martial, by which means the innocent have been at some times injured and
                            the Guilty escaped the punishment due to their Crimes; And then pointing out Cases in which they conceive that for want of
                            some certain uniform Rules the Determinations & Proceedings of General Courts Martial have on different occasions
                            been diametrically opposite, to the exclusion of themselves from Redress for supposed injuries received from Major Reid;
                            and praying that if some supposed Misconduct & partiallity in Mr Edwards the Judge Advocate the Proceedings of a
                            late General Court Martial of which the late Colonel, now General, Putnam was President might be set aside and that I
                            would direct an inquiry into the Matters complained of and a full and fair Trial of Major Reid on the Charges by them
                            exhibited against him. This Memorial as far is it respects Major Reids Trial was referred to a Board of General Officers
                            of which Major General Gates was President which Board on the 23d of January did Report to me as follows to wit.
                        "We are of Opinion that the Conduct of the Judge Advocate upon that occasion should be investigated in the
                            first place, As, if it appears by such investigation that through his Neglect or Partiallity the Court were not possessed
                            of every knowledge & Light which could be thrown on the Case before them a Revision of the Proceedings by the same
                            Court, or a new Trial of Major Reid by another Court must be the natural consequence, that should the uprightness of the
                            Judge Advocate fully appear upon such an investigation being had we think no Appeal can be allowed and that the only
                            Redress the parties who suppose themselves injured can obtain will be an inquiry into their Conduct before a Court
                            convened for that purpose at which Major Reid might be orderd to attend, to support his Allegations."
                        I am now to inform you Gentlemen that in consequence of the Receipt of a Copy of the preceeding Report by
                            Brig. General Hazen he has for him self and the Officers of his Regiment transmitted me the inclosed Letter of the 29th
                            January covering a number of charges of equal date against Mr Edwards the Judge Advocate of the Army—also inclosed.
                        In order to prevent a similar complaint against so important a part of our Military System as the Channel
                            appointed for the equal distribution of public justice to every Member of the Army, on account of a defect of some certain
                            Rules for the Government of General Courts Martial and their Officer the Judge Advocate; I wish you to take up the Matter
                            on a General Scale and that you will Report to me what in general cases is and ought to be the business of a Judge
                            Advocate—precisely delineating his duties as well with relation to the Court as with respect to the Accuser and accused.
                        It is my wish also that you will take up the Charges exhibited against Mr Edwards and on a Review of the
                            Memorial of the 13th determine whether any and which of them as specified in the Letter & inclosure of the 29th
                                if true are really Military Charges And for which Mr Edwards now at the head of the
                            Department and as Acting Judge Advocate against Major Reid is amenable to a Court Martial; And that you will then enter
                            into a full investigation of the truth of the Matters which you shall suppose to be objects of Charge against Mr Edwards
                            and Report thereon without delay that I may be enabled to determine whether a General Court Martial will be necessary for
                            his Trial, or the proceedings of the General Court Martial against Major Reid should be approved & General Hazen
                            and his Officers referred to the alternative pointed out in the Report of the board of General Officers abovementioned. I
                            have the honor to be Gentlemen Your Most Obedient humble Servant
                        
                            Go: Washington
                        
                    